DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 03/01/2022:
Claims 1-9 and 16-20 are pending.
Claims 10-15 are withdrawn from further consideration.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
	Regarding the claim status of claim 13 (see “Claim Status” on pg. 7 of remarks), the Applicant argues that claim 13 is amended to depend from claim 1 with the recitation of “manufacturing the container claim 1”. However, this argument is not persuasive, because a method of making the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method different that that recited in claim 13 (“On the other hand, if claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim, and thus, does not include the limitations of the base claim"- see MPEP 608.01(n)III). In the instant case, the container of claim 1 could be manufactured by casting, three-dimensional printing, and vacuum forming.

	Regarding the amended language of claim 1 (see “35 U.S.C. §102” under Claim 1 on pg. 9-12), the 35 U.S.C. §102 rejection of claim 1 as being anticipated by Kuboki et al. (US20170212449) is maintained, for the following reason: 
Kuboki teaches wherein the material-conveying structure comprises a spiral feature that transitions from a larger diameter of the chamber at the base to a smaller diameter of an opening of the channel structure at an end of the base opposite the chamber (see start of spiral feature going towards end of spiral feature along direction A from larger diameter of the chamber 301 to smaller diameter 33c’ in annotated Figure 13 below).

    PNG
    media_image1.png
    673
    846
    media_image1.png
    Greyscale


Regarding the applicant’s arguments for claim 4 (see “35 U.S.C. §102” under Claim 4 on pg. 12), the 35 U.S.C. §102 rejection of claim 1 as being anticipated by Kuboki et al. (US20170212449) is maintained, for the following reason:
Kuboki teaches the auger valve comprises a multi-helix screw (see annotated conveying screw 614 in Figure 8 below)

    PNG
    media_image2.png
    561
    771
    media_image2.png
    Greyscale


Regarding the applicant’s arguments for claim 19 (see “35 U.S.C. §102” under Claim 19 on pg. 12), the 35 U.S.C. §102 rejection of claim 1 as being anticipated by Kuboki et al. (US20170212449) is maintained, for the following reason:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743